DTJCKER, JUDGE:
Claimants, Jerry K. Caldwell and Anne B. Caldwell, allege that they were the joint owners of certain real estate and the dwelling house thereon situate about one-half mile west of Princeton, West Virginia, adjacent to Route 20, and that on or about September 1, 1967, the respondent purchased certain real estate on said highway across from the said property of claimants, for the purpose of constructing and operating a county garage and office complex. In September, October, November and December, 1967, respondent began and proceeded in excavating its property for its building, and in said excavation work used blasting operations with TNT, dynamite and other explosives, which resulted in damages to the claimants’ dwelling house in the alleged amount of $2,000.00.
*217The facts in the case are admitted by stipulation of the parties, which stipulation shows the actual damages occasioned by the blasting to be $1,497.00.
As the damages were the result of the blasting which was not properly- controlled and which presumably involved negligence on the part of the respondent, we are of the opinion to, and do hereby, award the claimants the sum of $1,497.00.
Award of $1,497.00.